Case 2:20-cv-04450-CBM-PVC Document 237 Filed 05/06/21 Page 1 of 2 Page ID #:8066
Case 2:20-cv-04450-CBM-PVC Document 237 Filed 05/06/21 Page 2 of 2 Page ID #:8067
not discussed the merits of this case with Mr. Chavez. (Specter Decl. ¶¶ 5, 6.) Moreover, Respondents state in
their Application that “Mr. Chavez’s professionalism as an attorney is not in doubt.” (Application at 7.)
Accordingly, Mr. Chavez shall be permitted to represent Dr. Venters at his deposition in this action.

        Therefore, Petitioners’ request that the Court “permit Dr. Venters to be represented by his retained counsel”
Mr. Chavez is GRANTED. Petitioners’ alternative request to allow each party to propose an attorney for the
Court’s consideration to represent Dr. Venters during his deposition is DENIED AS MOOT.

         IT IS SO ORDERED.




                                                                                                      00    :
CV-90 (12/02)                                CIVIL MINUTES - GENERAL                        Initials of Deputy Clerk YS
